Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 1 of 15 PageID #: 21
 _ ^OCFomi/ifll/OS)Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 2 of 15 PageID #: 22
/
                          Charge of Discrimination                                                              Charge Presented To:              Agency(ies) Charge No(s):
                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                       ^2 FEPA
                         Statement and other information before completing this form.
                                                                                                                   ~x \ EEOC
                                                                                                                               &ZO'2PN-0IW
                                                          New York State Division of Human Rights                                                                     and EEOC
                                                                                State or local Agency, if any
    Name (indicate Mr., Ms.. Mrs.)                                                                                      Home Phone (Ind. Area Code)                 Date of Birth
    Ms. Kristy A. Pflug                                                                                                     516-993-3557                          04/15/1979
    Street Address                                                                     City. State and ZIP Code

    109 Woodlot Road, Ridge, New York 11961
    Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
    Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)__________________
    Name                                                                                                                No. Employee*, Members         Phone No. (Include Area Code)
    Police Department, County of Suffolk, New York                                                                         Unknown                         (631) 852-1400
    Street Address                                                                     City, State and ZIP Code
    30 Yaphank Ave, Yaphank NY 11980
    Name                                                                                                                No. Employees, Members          Phone No. (Indude Area Code)


    Street Address                                                                     City, State and ZIP Code



    DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                        DATE(S) DISCRIMINATION TOOK PLACE


                                                                                        □
                                                                                                                                      Earliest              Latest
       |       | RACE      |    | COLOR          |     | SEX         |    | RELIGION                 NATIONAL ORIGIN
           |      | RETALIATION

                     |
                                        |

                           | OTHER (Specify)
                                               | AGE     | X | DISABILITY
                                                                                       □       GENETIC INFORMATION                        11/1/2008

                                                                                                                                          E       CONTINUING ACTION
                                                                                                                                                                     8/30/2013



r^ \Ht PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
       The claimant, Kristy A. Pflug, files this EEOC charge on her own behalf and on behalf of all employees of the
       Suffolk County Police Department, E.O. Communications Section who have been denied reasonable
       accommodations as a result of a department-wide policy.

       The claimant was employed by the Suffolk County Police Department from but December 9,2002 until July
       4,2013. She was employed as a Public Safety dispatcher I. She worked both as a Police dispatcher and as a
       911 operator as needed.

       She returned from maternity leave on April 10,2012. In her absence the Suffolk County Police Department
       had allowed her department to become dangerously short staffed. As a result, the amount of mandated
       overtime (“mandates”) increased dramatically. Before she had gone on maternity leave, overtime was
       mandated only in the case of emergencies such as snowstorms and other extreme weather. However, the
       department had over 600 mandates in 2012 alone. Between April 10,2012 and July 4,2013 the claimant was
       mandated at least 40 times.

       (continued)
    I want this charge filed with both the EEOC and the State or local Agency, if any. I            NOTARY - When n\
                                                                                                                              a            a*         i/ Agency Requirements,
    will advise the agencies if I change my address or phone number and I will
    cooperate fully with them in the processing of my charge in accordance with their                                                      y
    procedures.                                                                                     I swear or affirm Mat I havdreJfcTthe above charge and that it is true to
    I declare under penalty of perjury that the above is true and correct.                          the best of my knowledge, information and belief.
                                                                                                    SIGNATURE OFCOMPLAINANT
                                                                                                                                     S'

                                                                                                                                 z
/■—N
       iJxyN     Date                       ZT’             r /
                                                     Charging Party Signature
                                                                                                    KSM0 r*" T0 BEF0RE
                                                                                                            ? 'Z'?// y
                                                                                                                                                                  MOSER
                                                                                                                                      Notary Public, State of New York
                                                                                                                                                  No. 02MO6217283
    EEOC Form 5(11/09)                                                                                                                       ualified m Nassau county *
                                                                                                                                          Comm. Expires February 8,20W£
                                                                                                                                                                                       ?
                Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 3 of 15 PageID #: 23
                        Qharqe of Discrimination                                                   Charge Presented To:             Agency(ies) Charge No(s):
             This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                       fepa
                    Statement and other information before completing this form.
                                                                                                        ITI EEOC
                                                    New York State Division of Human Rights                                                           and EEOC
                                                                       State or local Agency, if any
   < HE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


    In fact, on August 3,2012 Lieut. William Rohrer issued a “Revised Policy [Regarding] Mandated [Overtime]
    Exemptions.” That memo announced that (1) no employee would be exempted from working mandated
    overtime and (2) the department would introduce an “Internal Medical Review” procedure. The memo
    further required any employee seeking an accommodation to provide specific medical documentation
    regarding “diagnosis, prognosis and duration of any condition or limitation.” (&X I ^

     On August 31,2012 the claimant provided yet another note from Dr. Erika M. Jurasits, DO, which stated that
     Ms. Pflug could not work more than eight hours a day due to her medical condition. The receipt of this note
     was acknowledged by her supervisor. The supervisor wrote the following note: “does not conform to
     requested documentation. Submitted for review.” Again, the Suffolk County Police Department failed to
     provide any accommodation whatsoever. (£*.

     On October 24,2012 Lieut. William Rohrer issued an internal correspondence to the claimant that the Suffolk
     County Police Department’s office of labor relations required any employee seeking an accommodation to
     submit “a doctor’s note with explicit, substantial information about their disability. An employee seeking such
     special consideration must also explain what special accommodations are required for their positions.” The
     correspondence unilaterally sets a due date of November 9,2012 for submission of the documentation.          Zj

    On November 17,2012 the claimant provided yet another “Certificate for Work Restrictions” from Dr. Erika
    Jurasits instructing that the claimant’s work schedule should be “limited.” The certificate also indicated that
r^\ the claimants heightened anxiety as a result of the mandated overtime was resulting in headaches. The
    claimant, because she was breast-feeding, was not taking any medications.          Hj

     Again, the Suffolk County Police Department failed to provide any accommodation to the claimant.

     In early 2013 the Suffolk County Police Department announced to all Dispatchers the following policy:

     Absolutely no request for an accommodation would be granted to anyone with a medical condition, and
     requests for accommodation would no longer be accepted by the Department.

     As a result of this policy statement, the claimant stopped requesting an accommodation.

     On July 4,2013 the claimant resigned from her position stating “I can no longer put this job before my health
     and family.” (cxSj
   I want this charge filed with both the EEOC and the State or local Agency, if any. I      NOTAI                     for State and Local Agency Requirements
   will advise the agencies if I change my address or phone number and I will
   cooperate fully with them in the processing of my charge in accordance with their
   procedures.                                                           _________           I swe/r or affirm that I have read the above charge and that it is true to
   I declare under penalty of perjury that the above is true and correct.                    the west of my knowledge, information and belief.
                                                                                             SIGNATURE OF COMPLAINANT                -j ^


                                                                                             SUBSCRIBED^          IORN TO BEFORE ME THIS DATE
     Z/Zj/tY                                                                                 (month, day. year)
                                                /y*            r          &
              Date                              C*€harging Party Signature
                                                                                                 sM/n                             STEVEN J. MOSER
                                                                                                                            Notary Public, State of New Yorir-
                                                                                                                                  No. 02MO6217283
  EEOC Form 5 (11/09)
                                                                                                                              Qualified in Nassau County
                                                                                                                            Comm. Expires February 8,20y{%
                Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 4 of 15 PageID #: 24
v
                      Charge of Discrimination                                                     Charge Presented To:             Agency(ies) Charge No(s):
              This form is affected by the Privacy Act of 1974. See enclosed Privacy Act               ^2 FEPA
                     Statement and other information before completing this form.
                                                                                                       ~x\ EEOC

                                                     New York State Division of Human Rights                                                          and EEOC
                                                                       State or local Agency, if any
    THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


     In early 2014 the claimant reapplied for her position with the Suffolk County Police Department. She is
     highly qualified for the position. There are current vacancies. The Police Department has refused to reinstate
     her.




    I want this charge filed with both the EEOC and the State or local Agency, if any. I     NOTARY              issai     ■fate and Local Agency Requirements
    will advise the agencies if I change my address or phone number and I will
    cooperate fully with them in the processing of my charge in accordance with their
    procedures.                                                                              I swear afrdffinn that I have read the above charge and that it is true to
    I declare under penalty of perjury that the above is true and correct.                   the besbof my knowledge, information and belief.
                                                                                             S1GNADURE OF COMPLAINANT               -•7
                                                                                                                                       %

       1)29/IH                                                                               SUBSCRIBED AND $WORN TO BEFORE ME THIS DATE
                                                                                             (month, day./yeai)
                                                                                                                                     STEVEN J. MOSER
               Date                                Charging Party Signature                                                     Notary Public, State of New Y01 k
                                                                                                                                      No. 02MO6217283
                                                                                                                                  Qualified in Nassau County
                                                                                                                                Comm. Expires February 8,2014
    *   Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 5 of 15 PageID #: 25
V




n




o




                                       EXHIBIT 1
     Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 6 of 15 PageID #: 26
08/02/2012 THU 15:28     PAX



 . Augustine Romano, MLD.
   Scott McWilliams, M.D., D.P.N.-N.                                                            SSlS&o:<
   Anthony K. Bolton, Ph.D., ABPP
                                                                                        o
                                                                                         or                  o
                                                                                                               ©
                                                                                       <9                        4.
                                                                                        %
                                                                                                              V
                                                                                                             V


   August 2,2012


   RE: Pflug, Kristy
          LETTER

   To Whom It May Concern:
   Kristy Pflug is a 33-year-old right-handed female whom I last evaluated on July 31* 2012. She previously
   experienced cervical transverse myelitis. She has had waxing and waning symptomatology over time. Concern
   is raised regarding multiple psychosocial stressors that may have contributed to relative immune suppressant
   state that contributed to her transverse myelitis. With this in mind, it is recommended that Ms. Pflug not work
   overnight hours as significant sleep depravation can produce certain stressors that may exacerbate her
   symptomatology. It is also recommended that Ms. Pflug not work over 8 hours in a single day for the next four
   to six weeks. Please take this into consideration for Ms. Pflug’s future work duties.




   Scott McWilliams, M.D.
   Diplomats American Board of Psychiatry and Neurology (Neurology)
   Diplomate, American Board of Clinical Neurophysiology (EEG/EMG/Evoked Potentials)

   SM: yab


   Dictated but not proofread.
   Expedited for submission.




                         464 Main Street Suite B • PO Box 547 • Port Jefferson, N. V. 11777
                            186 W. Montauk Hwy. Suite D6 • Hampton Bays, NY 11946
                                    Tel (631) 331-4377 • Fax. (631) 331-4459
          NEUROLOGY • NEUROPHYSIOLOGY • NEUROPSYCHOLOGY
                                                                                                                                                                               \
                                                                                                                                                                                   \
Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 7 of 15 PageID #: 27




                                                                                                                                                                                                       - H
                                                                                                                                                                                                       L     I
                                                                                    WCWYtUA—JWMOm P PM4er3D laomil N
                                                                                          OFFICIAL NEW YOWL STATE PRESCRIPTION
                                                                                           r\ /r"^x                                r            >>♦.
                                                                                                                                                                        • i;
                                                                                                                                                                               * i       i/  I
                                                                                                                                                                                                                            c/V^
                                                                                          . //y-Vil ^r-"‘
                                                                                                  NORTHpOWftW FAW.V H^U,TH & M^I(3IE
                                                                                                                                                                                         <7^
                                                                                                                                                                                                  V/         J/^
                                                                                                                                                                                                           (VM-
                                                                                     V.. .         '■.                b^ka'm. jCrashs, do
                                                                                                                                                                                             X
                                                                                                                          UC:2ffll'l2            ’■
                                                                                                                                                          M                                   \
                                                                                                                        NPI: 1043287006                   ■     :   !
                                                                                                                                                                                         ;
                                                                                                                                                                                                       ■i            I\9-
                                                                                                                                                                                                                 /
                                                                                   745 ROUTE 25A, 51HTE APO BOX 54W ROCKY POINT, NY '11771 (831) El-0200
                                                                                    nwcnraat BBiitMBi
                                                                                                                  1
                                                                                   PatientName                                                          Date   18^/U
                                                                                   Address
                                                                                                                                                                                   Sex
                                                                                   City                   __________State____ Zip.                             Ape.                0J
                                                                                                         IrV^                    -CC'&fJb
                                                                                                                                                   KO^^rf^
                                                                                                 Cxt                                        ryr
                                                                                                                                    J                     )
                                                                                                                                                                        MAXIMUM DULY
                                                                                   Prescriber Signature X ^                                               _______       .raMM MORS"’
                                                                                    THIS PRESCRIPTION Will BE FU1H) GENEfllCAIiY UNLESS PRESCRIBER’        tow’IN THE BOX «
                                                                                       REFILLS         ZNorw
                                                                                                       RafWj: _
                                                                                                                                                       0PDFPH 03
                                                                                      PHARMACIST
                                                                                      TEST AREA:
                                                                                                                           Pi«PMn»e A» Wrtiwn
                                                                                                                                                   IHnilRRI
                                                                                             I
                                                                                                                                                                                                                                   (
       *
           Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 8 of 15 PageID #: 28
K*




n




o




(**)
      Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 9 of 15 PageID #: 29


POLICE DEPARTMENT, COUNTY OF SUFFOLK
ROUTING SLIP
DATE:         August 3, 2012

TO:           Communications Supervisors

FROM:         Lt. William Rohrer,
              E.O. Communications Section

              RE: Revised Policy Mandated O/T Exemptions

              It has been determined that the Receiving, Dispatch
              & Teletype Unit’s current O/T Mandate Exemption
              Procedure will benefit from the introduction of
              an Internal Medical Review component.

              Therefore, effective August 25,2012,
              no employee will be exempted from working
              Mandated O/T. All employees will be
              considered part of the O/T Mandate pool.

              Any employee, including personnel who had previously
              been exempted due to supervisory discretion may
              submit medical documentation requesting special
              consideration in this matter. Any documentation
              submitted must be specific re: the diagnosis, prognosis
              and duration of any condition or limitation.

              Each case will be subject to review by the Department
              and will be decided on an individual basis.
              These reviews may involve Legal Bureau,
              Medical Evaluation. Labor Relations etc.




Tickled for________
Take appropriate action
Initial and Return____
For Information only.                                                   )
File
Reply required - due on
                                                           V 3 \\ iH
PDCS-6047
Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 10 of 15 PageID #: 30




i




                           E-x 3
           Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 11 of 15 PageID #: 31
  4.

                            POLICE DEPARTMENT COUNTY OF SUFFOLK, NEW YORK
                                       INTERNAL CORRESPONDENCE
/-"■N        TO:    PSD Kristy Pflug                                                 DATE: 10/24/12

          FROM:    Lieutenant William Rohrer/5310                               COPY TO: As required
        SUBJECT:   Employee Request for Work Schedule Limitations

                   The office of Labor Relations has advised that an employee seeking special
                   consideration as described above should submit a doctor's note with explicit,
                   substantial information about their disability. An employee seeking such special
                   consideration must also explain what special accommodations are required for their
                   positions.

                   The above information and documentation is due in my office by November 9, 2012.
                   Personnel Section will forward the above to Labor Relations for review and consideration.

                   It should be noted that your previous submission in response to the Department’s request for
                   documentation (Routing Slip, dated 8/3/12) failed to provide the information requested (i.e.
                   “Any documentation submitted must be specific re: the diagnosis, prognosis and duration of
                   any condition or limitation.n).



                                                              William Rohrer, Lieutenant.

   s



                                                                       t?
    ?
        Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 12 of 15 PageID #: 32
V




n




                                   tK 1
n
      Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 13 of 15 PageID #: 33




                       Certificate for Work Restrictions
                          North Country Family Health & Med P.C.
                                         745 Route 25A Suite A
                                     Rocky Point, NY, 11778-1000
                             Office # (631)821-0200 Fax # (631)821-5721

           Kristy Pflug has been under my care from 08/2011 to present time for multiple
           concerns. Patient was diagnosed with Transverse Myelitis resulting in
           Headaches.. Anxiety causing worsening headaches secondary to work related
           mandated hours. Prognosis is good if treatment policy of limiting work schedule
           and counseling is followed. Duration is estimated to be 6 ~ 12 mos


           Restrictions: Limited work schedule to her normally scheduled hours


           Provider Dr. Erika Jurasits             Pate: 11/17/2012




r*\
    Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 14 of 15 PageID #: 34




o




                                        S'
          Case 2:20-cv-00018-SJF-SIL Document 1-4 Filed 01/02/20 Page 15 of 15 PageID #: 35
*



         m                              POLICE DEPARTMENT, COUNTY OF SUFFOLK, NY
                                                       ACCREDITED LAW ENFORCEMENT AGENCY
                                                        RESIGNATION OF MEMBER
                                                                         PDCS-1038b

      INSTRUCTIONS:             Complete and forward, via chain of command, to the Police Commissioner or his designee.
      DISTRIBUTION:             Original - Personnel Section

             MEMBER'S NAME (LAST. FIRST. MIDDLE)                          TITLE/RANK               SHIELD NO.     COMMAND NO.         SOCIAL SECURITY NO.



                       X                      A                  Ps>£>                          571              Si)l                /2$- 76-
                                                                                                                                        O^UL
     I hereby resign as a member of the Department. This act is voluntary upon my part and of my own free will and accord. It
     has not been caused by any threat of punishment or act of coercion on the part of my superior officers or any other person
     connected with this Department.
     This resignation is to take effect on      ~Yuk              H. 2b) S,                   at             )LC6                              hours for the
     following reasons:                                       cnth - day - year)

             'X         Cl/o          ct-si yV,/, a                                         poS\+i      I 0A         \x CAtS^L.                H         Ut) j:


                                                                                                                                                   ’3
                      5° SO««^                                          skW                 X          cibo            W)           "X          Vw^i/c \>UA

                                                        \orty-                                                                                      *■
       VAr.inl^.           -L      C^A
                                                                                                                                                               ’-a-
                                         T-khs
                            SIGNATURE & TODAY'S DATE
                                                                                       l>                'k                    {$-1*0 iJyJ/3
                                                                                                SIGNATURE OF MEMBERSX.O. & TODAY'S DATE




    DIVISION C.o.:         CHARGES PENDING                □ YES          □ NO          □ APPROVED              □ DISAPPROVED (State reasons)




                                                                                                   SIGNATURE OF DIVISION C.O. & TODAY'S DATE



    POLICE COMMISSIONER OR DESIGNEE:


                    RESIGNATION IS ACCEPTED on                                                                  at                             HOURS

                 RESIGNATION IS DISAPPROVED on                                                                  at                             HOURS




    PERSONNEL SECTION PREPARE PERSONNEL ORDER
                                                                                                   SIGNATURE & TODAY'S DATE
